              Case 20-11768-CSS            Doc 410   Filed 09/15/20     Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF DELAWARE

IN RE:                                                )
                                                      )
LUCKY BRAND DUNGAREES, LLC,                           ) Case No. 20-11768-CSS-11
                                                      ) Chapter 11
                               Debtor(s)              )

                ENTRY OF APPEARANCE AND REQUEST FOR
                 PLEADINGS, NOTICES AND DOCUMENTS

       The Missouri Department of Revenue enters its appearance as a creditor of the
captioned Debtor(s). This creditor requests service of all pleadings, notices and documents
for which a request is required by the Bankruptcy Code and Rules.
       All pleadings, notices and documents should preferably be served by e-mail at
deecf@dor.mo.gov or by mail at the following address: Missouri Department of Revenue,
Bankruptcy Unit, Attention: Steven A. Ginther, PO Box 475, Jefferson City, MO 65105-
0475.


                                              Eric Schmitt, Attorney General
                                              State of Missouri

                                              By: /s/ Steven A. Ginther
                                              Steven A. Ginther, Mo. Bar #43556
                                              Special Assistant Attorney General
                                              Missouri Department of Revenue
                                              General Counsel’s Office
                                              301 W. High Street, Room 670
                                              PO Box 475
                                              Jefferson City, MO 65105-0475
                                              (573) 751-5531 FAX (573) 751-7232
                                              Attorney for Department of Revenue

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Entry of Appearance and Request
for Pleadings, Notices, and Documents were electronically filed and served upon all those
who receive electronic notification on September 15, 2020.

/s/ Steven A. Ginther
